ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2012-02-01_ADV_01_NA_02_FR.txt.                                                                                                94




                           DÉCLARATION DE M. LE JUGE GREENWOOD

                 [Traduction]
                    Accord avec l’avis consultatif et son raisonnement — Nul doute quant au statut
                 de fonctionnaire du FIDA de Mme Saez García tout au long de la période
                 considérée — Opportunité judiciaire de la décision prise par la Cour de donner
                 suite à la demande d’avis — Caractère insatisfaisant de la procédure prévoyant la
                 saisine de la Cour — Procédure incompatible avec les concepts modernes de la
                 justice — Nécessité d’assurer l’égalité devant la Cour — Pouvoir de la Cour
                 d’ordonner au FIDA de payer tout ou partie des dépens.

                    1. J’ai voté en faveur de l’avis consultatif et n’ai aucune réserve à for-
                 muler sur les réponses apportées par la Cour aux questions posées par le
                 Fonds. Le Tribunal administratif de l’Organisation internationale du
                 Travail (TAOIT) n’a en rien outrepassé sa compétence, et je ne vois pas
                 comment il aurait pu rendre une décision autre que celle consistant à
                 déclarer que Mme Saez García était un fonctionnaire du FIDA et les déci-
                 sions contestées, imputables à ce dernier. Je souscris à la conclusion de la
                 Cour selon laquelle le Mécanisme mondial est dépourvu de la personna-
                 lité juridique internationale et, plus particulièrement, de la faculté de
                 conclure un contrat d’engagement. Cela étant, quand bien même aurais-je
                 été persuadé que le Mécanisme avait le pouvoir de recruter Mme Saez García,
                 il ne fait aucun doute à mes yeux que, dans les faits, le véritable employeur
                 de la requérante était le FIDA. En effet, sachant que les offres d’engage-
                 ment successives reçues par Mme Saez García émanaient du Fonds, lui
                 offraient expressément un engagement au Fonds, stipulaient que son
                 contrat serait régi par les dispositions du manuel du personnel du Fonds
                 (dans ses versions successives) et qu’il pourrait y être mis fin par voie de
                 préavis adressé au Fonds ou notifié par lui, je trouve pour le moins sur-
                 prenant que celui-ci ait tenté de soutenir que Mme Saez García n’était pas
                 membre de son personnel. Cet argument est tout simplement indéfen-
                 dable. Il me paraît en outre difficilement contestable que la plainte de
                 Mme Saez García portait sur des questions relevant de la compétence du
                 Tribunal. Je fais donc miennes les réponses de la Cour aux questions I et
                 IX posées par le FIDA, et souscris pleinement à sa conclusion selon
                 laquelle les questions II à VIII n’appellent pas d’autres réponses de sa
                 part.
                    2. Je pense que, dans les circonstances de l’espèce, la Cour a effective-
                 ment eu raison de donner suite à la demande d’avis consultatif, mais je
                 n’ai acquis cette conviction qu’après bien des hésitations, et seules les cir-
                 constances particulières de la présente espèce ont emporté ma décision.
                 Dans le présent avis, la Cour met en lumière — à juste titre — le caractère
                 insatisfaisant de la procédure prévoyant la saisine de la Cour, à l’ar-
                 ticle XII de l’annexe au statut du TAOIT (dont le texte est reproduit au

                                                                                               88




7 CIJ1030.indb 173                                                                                   20/11/13 13:54

                               jugement nº 2867 de l’oit (décl. greenwood)                    95

                 paragraphe 1 de l’avis). Comme la Cour le fait observer, cette procédure
                 est hautement critiquable en ce qu’elle méconnaît la conception moderne
                 de l’égalité des parties devant la justice.

                    3. La première critique que je formulerai à cet égard est de nature sys-
                 témique. Contrairement à la procédure de recours contre les décisions du
                 Tribunal administratif des Nations Unies (TANU) en vigueur jusqu’en
                 1995, celle prévue par l’article XII crée une inégalité entre les parties :
                 seule l’organisation qui emploie le fonctionnaire a le droit de contester
                 une décision du Tribunal et le fonctionnaire ne jouit donc pas du même
                 accès à la justice que l’organisation qui l’emploie. Si cette inégalité pou-
                 vait paraître acceptable il y a cinquante ans (bien que, à l’époque déjà,
                 certains juges s’en fussent alarmés), je ne crois pas qu’il en va de même
                 aujourd’hui. Loin de se réduire à un simple détail technique, cette inéga-
                 lité constitue un vice fondamental du système créé par l’article XII. Je fais
                 miennes les considérations développées par la Cour sur ce vice de fond
                 aux paragraphes 33 à 48 de son avis consultatif. Il ne devrait pas être
                 demandé à la Cour de participer à une procédure qui, faute d’assurer
                 l’égalité entre les parties, est incompatible avec les concepts modernes de
                 procédure régulière et d’intégrité de la fonction judiciaire. La seule raison
                 pour laquelle je me suis rallié à la décision de donner suite à la demande
                 d’avis est que la Cour aurait été malavisée de décider, inopinément, de ne
                 plus participer à une procédure de contestation des décisions du Tribunal
                 en vigueur depuis des années et donc considérée par tous les intéressés
                 — aussi bien les organisations que les fonctionnaires — comme faisant
                 partie intégrante des voies de droit offertes par le Tribunal. Il n’en reste
                 pas moins que l’inégalité d’accès qui prévaut aujourd’hui ne saurait être
                 plus longtemps tolérée. Il est grand temps de réformer l’article XII du
                 statut du TAOIT et, il faut l’espérer, de mettre en place dans les meilleurs
                 délais une nouvelle procédure de contestation des décisions du Tribunal.
                    4. Ma seconde critique, quelque peu différente, porte sur une inégalité
                 potentielle dans la procédure devant la Cour. Bien que les procédures
                 consultatives se déroulant devant la Cour n’opposent pas des « parties » à
                 proprement parler, celle à laquelle la Cour est appelée à participer en
                 vertu de l’article XII du statut du TAOIT diffère par nature de celles qui
                 font suite à des questions posées par l’Assemblée générale (Conséquences
                 juridiques de l’édification d’un mur dans le territoire palestinien occupé (avis
                 consultatif, C.I.J. Recueil 2004 (I), p. 136) ; Conformité au droit interna‑
                 tional de la déclaration unilatérale d’indépendance relative au Kosovo (avis
                 consultatif, C.I.J. Recueil 2010 (II), p. 403). En vertu de l’article XII, un
                 fonctionnaire qui, comme Mme Saez García, a obtenu gain de cause
                 devant le TAOIT peut voir la décision du Tribunal contestée devant la
                 Cour. L’avis rendu par celle-ci, bien que « consultatif » en vertu de son
                 Statut, a force obligatoire aux termes du paragraphe 2 de l’article XII du
                 statut du TAOIT. Par conséquent, si la Cour conclut que le Tribunal a
                 outrepassé sa compétence ou constate une faute essentielle dans la procé-
                 dure suivie, le fonctionnaire se verra contraint de renoncer à l’indemnisa-

                                                                                              89




7 CIJ1030.indb 175                                                                                  20/11/13 13:54

                               jugement nº 2867 de l’oit (décl. greenwood)                      96

                 tion qui lui avait été initialement accordée. A défaut d’opposer, sur la
                 forme, l’organisation (qui sollicite l’avis) et le fonctionnaire, la procédure
                 devant la Cour les oppose sur le fond, et il appartient à cette dernière de
                 déterminer si le fonctionnaire peut effectivement prétendre à une indem-
                 nisation. Or, comme il est souligné aux paragraphes 45 à 47 de l’avis
                 consultatif, le fonctionnaire n’a pas directement accès à la Cour. Pour
                 pouvoir lui exposer ses vues et lui soumettre des documents, Mme Saez
                 García a dû passer par l’entremise du FIDA. Le déséquilibre ainsi créé est
                 incompatible avec les concepts modernes de justice et de procédure régu-
                 lière. Il est vrai que, en la présente espèce, la Cour s’est employée à mettre
                 en place une procédure propre à remédier, dans toute la mesure possible,
                 aux failles du système, et à faire en sorte que, finalement, Mme Saez García
                 puisse faire entendre sa cause en toute impartialité. Cependant, le com-
                 portement adopté par le FIDA dans cette procédure, que la Cour a criti-
                 qué — à juste titre — (au paragraphe 46 de son avis), revenait à traiter
                 Mme Saez García comme spectatrice plutôt que comme partie prenante
                 dans cette affaire, alors qu’elle était concernée au premier chef, de manière
                 directe et déterminante, par l’issue de la procédure. Je pense que les
                 mesures prises par la Cour ont finalement empêché qu’un tel comporte-
                 ment ne donne lieu à un déni de justice, mais cette procédure rappelle de
                 manière éloquente à qui voudrait l’oublier les failles inhérentes à un sys-
                 tème en vertu duquel une décision favorable à un fonctionnaire peut être
                 contestée devant la Cour dans le cadre d’une procédure à laquelle seule
                 l’organisation qui l’emploie a directement accès.
                    5. Enfin, j’aborderai une dernière question, celle des dépens, en citant les
                 termes de l’article 64 du Statut : « [s]’il n’en est autrement décidé par la Cour,
                 chaque partie supporte ses frais de procédure ». L’expression « s’il n’en est
                 autrement décidé par la Cour » signifie que cette dernière a le pouvoir d’or-
                 donner à l’une des parties de payer, en tout ou en partie, les frais encourus
                 par l’autre, même s’il est clair qu’elle ne le fera qu’à titre exceptionnel, la
                 règle ordinaire étant que chaque partie supporte ses frais de procédure. En
                 fait, la Cour n’a jamais fait usage d’un tel pouvoir. S’il est vrai que l’ar-
                 ticle 64 vise les affaires contentieuses, l’article 68 du Statut prévoit que,
                 « [d]ans l’exercice de ses attributions consultatives, la Cour s’inspirera en
                 outre des dispositions du présent Statut qui s’appliquent en matière conten-
                 tieuse dans la mesure où elle les reconnaîtra applicables ». Cette disposition
                 confère à la Cour un vaste pouvoir discrétionnaire. Il lui appartient de déter-
                 miner si, et dans quelle mesure, les dispositions du Statut relatives aux af-
                 faires contentieuses trouvent également à s’appliquer dans les procédures
                 consultatives. A mon sens, la Cour peut — et doit — reconnaître que les
                 dispositions de l’article 64 sont applicables à une procédure consultative du
                 type de celle qui nous intéresse ici. Ce faisant, la véritable nature de cette
                 procédure — un conflit opposant un fonctionnaire à une organisation inter-
                 nationale — sera pleinement prise en compte, de même que l’absence d’éga-
                 lité évidente entre l’un et l’autre sur le plan de leurs ressources financières.
                    6. En la présente espèce, Mme Saez García n’a pas demandé le paie-
                 ment des dépens. L’aurait-elle fait, j’aurais voté en faveur d’une mesure

                                                                                                90




7 CIJ1030.indb 177                                                                                    20/11/13 13:54

                              jugement nº 2867 de l’oit (décl. greenwood)                   97

                 condamnant le FIDA à leur paiement, au moins partiel. A mon sens,
                 deux raisons auraient dicté une telle décision. Tout d’abord, le Fonds a
                 fait le choix de contester le jugement du TAOIT et la Cour ne lui a pas
                 donné raison. Mme Saez García a donc doublement pâti de la décision du
                 FIDA, qui a non seulement grandement retardé le paiement des indemni-
                 tés qu’elle s’était vu accorder, mais l’a aussi contrainte à engager des frais
                 pour assurer sa défense devant la Cour. Je ne remets pas en cause le droit
                 du FIDA de solliciter l’avis de la Cour mais, dès lors que celle-ci s’est
                 prononcée en sa défaveur, j’estime que, au nom de la simple équité, il
                 aurait dû assumer les frais de justice raisonnablement encourus par
                 Mme Saez García. Au vu des moyens dont disposait le Fonds pour
                 défendre ses intérêts en la présente procédure, Mme Saez García a été bien
                 avisée de se faire représenter par un conseil. Je souhaiterais d’ailleurs sou-
                 ligner la qualité des observations faites en son nom, qui ont apporté à la
                 Cour une aide substantielle. Ensuite, le comportement adopté par le
                 FIDA en la présente procédure a très certainement grevé les dépenses
                 engagées par Mme Saez García. J’estime donc que, pour cette raison éga-
                 lement, il aurait été équitable que ce soit le Fonds, et non Mme Saez García,
                 qui supporte ses frais de procédure.

                                                        (Signé) Christopher Greenwood.




                                                                                            91




7 CIJ1030.indb 179                                                                                20/11/13 13:54

